DETAILED ACTION
Status of Claims: Claims 1-10, 16-20, 23-25, 27, 28, and 34 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 16-20, 23-25, 27, 28, and 34 (renumbered as 1-21) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious determining one or more feasible operating modes from among a plurality of candidate operating modes, the plurality of candidate operating modes including an active mode, a passive mode, and a backscatter mode; calculating an optimal strategy for exchanging data with the second device based on the determined one or more feasible operating modes; and exchanging the data with the second device according to the calculated optimal strategy.
Independent claim 16 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious determine one or more feasible operating modes from among a plurality of candidate operating modes, the one or more feasible operating modes being determined based, at least in part, on one or more of the first power information, the second power information, the first communication link information, and the second communication link information, the one or more feasible operating modes including one or more of an active mode, a passive mode, and a backscatter mode; calculate an optimal strategy for exchanging data with the other computing device, based on the one or more feasible operating modes; and exchange the data with the other computing device according to the calculated optimal strategy.
Independent claim 19 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious determine one or more feasible operating modes from among a plurality of candidate operating modes, the one or more feasible operating modes being determined based, at least in part, on one or more of the first power information, the second power information, the first communication link information, and the second communication link information, the one or more feasible operating modes including one or more of an active mode, a passive mode, and a backscatter mode, wherein: in the active mode, the computing device consumes an equal, or substantially equal, amount of power as the receiver; in the passive mode, the computing device consumes more power than the receiver; and in the backscatter mode, the computing device consumes less 5Serial No.: 16/312,608 Docket No.: 921301-1020 power than the receiver, and wherein the power consumed by the computing device and the receiver is measured by the number of bits transmitted per unit of respective energy consumed; calculate an optimal strategy for exchanging data with the other computing device, based on the one or more feasible operating modes; and exchange the data with the other computing device according to the calculated optimal strategy.
Dependent claims 2-10, 17, 18, 20, 23-25, 27, 28, and 34 are allowed based on the virtue of their dependency on the allowed base claims 1, 16, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476